DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Action
Receipt of Remarks filed on 10/08/2020 is acknowledged.  Claims 1-18 and 20-21 are pending in this application.  Claims 19 and 22-24 have been amended.

Response to Election/Restrictions
Applicant's election of group (I), without traverse, in the reply filed on 10/08/2020 is acknowledged.  The election encompasses claims 1-18 and 20 (see Remarks: page 1).  It is reminded that applicants elect claims directed to the product, and when the product claims are subsequently found allowable, withdrawn process of using claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.

Status of Claims
Accordingly, claims 1-18 and 20 are presented for examination on the merits for patentability as they read upon the elected subject matter and claim 21 directed to non-elected invention is withdrawn.
Priority
The present application is a 371 of PCT/EP2017/060086 filed on 04/27/2017, which claims for foreign priority based on an application filed in Europe (EP 16305506.4) on 04/29/2016.  
Objection to Specification
The specification filed on 10/26/2018 is objected to because of the following informalities:
(i)	The specification, at page 8, line 6, contains an embedded hyperlink and/or other form of browser-executable code, which is the website “www.micromeritics.com”.  Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
(ii)	The specification, at page 12, line 23-25, recites “For example, the seed coating formulation as described herein (comprising a silicate25 mineral) may be the external layer of the seed coating”, which is suggested be amended to “For example, the seed coating formulation comprising a silicate25 mineral as described herein may be the external layer of the seed coating” for clarity purposes.
(iii)	The specification, at page 12, line 33 and page 13, line 1, recite a phrase “hydrochloric acid (1 + 23)”, which is objected to because it is not clear what the meaning 
(iv)	The specification, at page 13, line 2, recites a phrase “soluble silicic acid (soluble silicic acid (S-Si02)) in an analytical sample”, which is objected to because the phrase “soluble silicic acid” is redundant; and “(S-Si02)” contains a typographical error “0” wherein a number “zero” is used instead of an atomic symbol of “oxygen”.  It should be amended to (S-SiO2).
Claim Rejection - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 11 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 1 and 11 recite the phrase “according to the acid extraction method” and “according to the alkaline extraction method”, which lack sufficient antecedent basis because they are recited the first time in the claims.
Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


AND
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


(1)	Claims 1-6, 8, 11-16 and 18 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by MIRANDA et al. (WO 2012/034057 A1).
For claims 1-3, 6, 11-13 and 16, MIRANDA teaches an agricultural blend (namely: 102), comprising: (i) a soluble silicon compound, which includes calcium silicate; and (ii) a binder system (see: page 21, reference claims 12 & 18; and [0021], line 1-4).
MIRANDA also teaches that the agricultural blend 102 is applied by depositing the agricultural blend 102 with a “seed” into a furrow in the soil prior to the furrow being closed (see: [0022], line 8-10).
As such, the seed would be coated with the agricultural blend 102, and this reads on the preamble “seed coating formulation” of claim 1 and also the preamble “seed having a coating” of claim 11.
Furthermore, the “calcium silicate” taught by MIRANDA reads on the “silicate mineral” of claims 1 and 11, and also reads on the “calcium silicate” of claim 6 and 16.
With respect to the Si availability of the silicate mineral according to an acid extraction method or an alkaline extraction method as recited in claims 1-3 and 11-13, since MIRANDA teaches the same silicate mineral “calcium silicate” as presently claimed, said calcium silicate mineral would necessary has the similar Si availability because a chemical composition and its properties are inseparable (see MPEP 2112.01: Part II and also see In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  If the In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
	For claims 4 and 14, MIRANDA teaches the agricultural blend 102, comprising the soluble silicon compound, which includes calcium inosilicate (see: page 21, reference claims 12 & 19; and [0021], line 1-4).
For claims 5 and 15, as discussed supra, MIRANDA teaches the agricultural blend comprising a soluble silicon compound, which includes calcium silicate (see: page 21, reference claims 12 & 18; and [0021], line 1-4).  As such, the “calcium silicate” reads on the “alkaline earth metal silicate” of claim 5 because “calcium” is an alkaline earth metal well-known in chemical art.
For claims 8 and 18, MIRANDA teaches that the agricultural blend (namely: 102) also comprises an insoluble silicon compound, which can be, e.g. quartz in solution (see: [0021], line 9-10; and page 21, reference 12, line 3).

(2)	Claims 1-3 and 5-6 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by ELIZER, M. (U.S. PG-Pub. No. 2004/0031304 A1, cited in the Information Disclosure Statement filed on 10/26/2018).
For claims 1-3 and 6, ELIZER teaches a composition, for use in lawns and golf courses and act as soil enhancer, which comprises calcium silicate and magnesium sulfite (see: [0012-0013]; & [0014], line 1-4), wherein said “magnesium sulfite” acts as a “binder” (see: [0026], line 2).
claim 1; and also reads on the “calcium silicate” of claim 6.
With respect to the Si availability of the silicate mineral according to an acid extraction method or an alkaline extraction method as recited in claims 1-3, since ELIZER teaches the same silicate mineral “calcium silicate” as presently claimed, said calcium silicate mineral would necessary has the similar Si availability as claimed because a chemical composition and its properties are inseparable (see MPEP 2112.01: Part II and also see In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  If the prior art teaches the identical chemical compound (e.g. calcium silicate), the properties applicant discloses and/or claims (e.g. Si availability according to the acid or alkaline extraction method as recited) are necessarily present (see MPEP 2112.01: Part II and also see In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
For claim 5, as discussed supra, ELIZER teaches the composition comprising calcium silicate (see: [0012-0013]; & [0014], line 1-4).  As such, the “calcium silicate” reads on the “alkaline earth metal silicate” of claim 5 because “calcium” is an alkaline earth metal well-known in chemical art.


Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-18 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over MIRANDA et al. (WO 2012/034057 A1) as applied to claims 1-6, 8, 11-16 and 18, in view of ENGLISH, P. (WO 01/58831 A1, cited in the Information Disclosure Statement filed on 10/26/2018).

Applicants Claim
Applicants claim a seed coating formulation comprising a silicate mineral, i.e. calcium silicate, and a binder; wherein the formulation further comprises calcium carbonate, or the silicate mineral comprises wollastonite.

Determination of the scope and content of the prior art 
(MPEP 2141.01)
For claims 1-3, 6, 11-13 and 16, MIRANDA teaches an agricultural blend (namely: 102), comprising: (i) a soluble silicon compound, which includes calcium silicate; and (ii) a binder system (see: page 21, reference claims 12 & 18; and [0021], line 1-4).
MIRANDA also teaches that the agricultural blend 102 is applied by depositing the agricultural blend 102 with a “seed” into a furrow in the soil prior to the furrow being closed (see: [0022], line 8-10).
As such, the seed would be coated with the agricultural blend 102, and this reads on the preamble “seed coating formulation” of claim 1 and also the preamble “seed having a coating” of claim 11.
Furthermore, the “calcium silicate” taught by MIRANDA reads on the “silicate mineral” of claims 1 and 11, and also reads on the “calcium silicate” of claim 6 and 16.
With respect to the Si availability of the silicate mineral according to an acid extraction method or an alkaline extraction method as recited in claims 1-3 and 11-13, since MIRANDA teaches the same silicate mineral “calcium silicate” as presently claimed, said calcium silicate mineral would necessary has the similar Si availability because a chemical composition and its properties are inseparable (see MPEP 2112.01: Part II and also see In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  If the prior art teaches the identical chemical compound (e.g. calcium silicate), the properties applicant discloses and/or claims (e.g. Si availability according to the acid or alkaline In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
	For claims 4 and 14, MIRANDA teaches the agricultural blend 102, comprising the soluble silicon compound, which includes calcium inosilicate (see: page 21, reference claims 12 & 19; and [0021], line 1-4).
For claims 5 and 15, as discussed supra, MIRANDA teaches the agricultural blend comprising a soluble silicon compound, which includes calcium silicate (see: page 21, reference claims 12 & 18; and [0021], line 1-4).  As such, the “calcium silicate” reads on the “alkaline earth metal silicate” of claim 5 because “calcium” is an alkaline earth metal well-known in chemical art.
For claims 8 and 18, MIRANDA teaches that the agricultural blend (namely: 102) also comprises an insoluble silicon compound, which can be, e.g. quartz in solution (see: [0021], line 9-10; and page 21, reference 12, line 3).

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
	MIRANDA teaches an agricultural blend 102, which comprises all elements, i.e. calcium silicate as the silicate mineral, a binder system and a seed coated or deposited by the agricultural blend 102, as required by the present claims 1 and 11.
However, MIRANDA does not teach the component, i.e. calcium carbonate or wollastonite recited in the present dependent claims 7, 9 and 17.  MIRANDA also does not expressly indicate the particle size of the silicon compound comprised in the blend as claims 10 and 20.  The deficiencies are suggested by ENGLISH.
ENGLISH teaches a “modified” soil amendment, which is formed by reacting a soil amendment (which is formed by reacting a “metal silicate material” with an acidic solution) with an “alkali material” and water (see: page 2, line 28-31), whereby to form the soil modified amendment.
ENGLISH teaches that the “metal silicate material” is obtained from crushed rock containing calcium silicate and/or wollastonite (see: page 10, reference claims 6-8, 10 & 13-14; page 3, line 25-30; and page 4, line 6-12); and the “alkali material” is crushed limestone which is calcium carbonate (see: page 3, line 4-10; and page 10, reference claims 10-13).  This reads on the “calcium carbonate” of present claims 7 and 17 and “wollastonite” of claim 9.
ENGLISH also teaches that the metal silicate is in the form of a crushed rock, which has been finely crushed to a fine size, preferably, of less than 0.25 mm (or “less than 250 µm”) (see: page 4, line 1-5), which reads on the “silicate mineral has an average particle size ranging from about 5 µm to about 150 µm” of present claims 10 and 20, as to the particle size “less than 250 µm” taught by ENGLISH encompasses the particle sizes as claimed.
Finding of prima facie obviousness Rational and Motivation
 (MPEP 2142-2143)
It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to combine the modified soil amendment, which contains silicate materials (e.g. calcium silicate and/or wollastonite) and alkali material (e.g. calcium 
It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to crush or ground the rock to a smaller particle size, i.e. a size less than 250 µm suggested by ENGLISH because ENGLISH teaches that in order to facilitate reaction with the acid to form the soil amendment, it is preferred that the metal silicate is finely crushed such that the fine metal silicate has a high surface area for the reaction.
From the teaching of the references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Conclusion
No claims are allowed. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEI-PING CHUI whose telephone number is (571) 272-9078.  The examiner can normally be reached on M-F 7:00 a.m. - 3:30 p.m.
http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X. Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H. C./
Examiner, Art Unit 1616  


/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616